DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the drawings, specification and claims as well as applicant arguments/remarks, filed 12/22/2020, is acknowledged.  Amendments to the drawings and specification have been entered.  
Applicant has elected without traverse the invention of Group I, Claims 171-183 and 197-200, drawn to a method of treating cystic fibrosis and infections by administering to a subject in need thereof a composition comprising bismuth-thiol compounds and bismuth ethanedithiol.  
Claims 171-203 are pending in this action.  Claims 171, 173-174, 178, 182, 184, 190, 193, 197,199-200 have been amended.  Claims 184-196 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  (The status of claims 184-196 have to be corrected in accordance with 37 CFR 1.121).  New claims 201-203 have been added.  No new matter was added.  Claims 171-183 and 197-203 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 

Priority
This application (filed July 31, 2019) claims benefit of provisional U.S. Application No. 62/712,563, filed July 31, 2018, and U.S. Application No. 62/800,925, filed February 4, 2019.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.

Claim Objections
Claims 171, 178, 197, 199, 202-203 are objected to because of the following informalities:  
It is suggested that the method of measurements of particles diameters (recited in new claims 202 and 203) should be recited in the independent claims 171 and 197.  
Claim 178 comprises the typographic error “mM” that needs to be corrected to “mM of”.  
Claim 199 comprises acronyms “COPD” without definition.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
It appears that new claim 203 comprises the typographic error “measured by cascade impaction, laser time flight, or cascade impaction” that needs to be corrected or clarified.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 171-183 and 197-203 are rejected under 35 U.S.C. 103 as being unpatentable Bosch et al., US 6,811,767 (cited in IDS; hereinafter referred to as Bosch), in view of Baker et al., US 2016/0375034 (cited in IDS; pub. date 12/29/2016; cited in IDS, hereinafter referred to as Baker).
Bosch teaches aerosols formulations comprising liquid droplets or dry particles containing a drug (Title; Col. 7, Lns. 63-66) that (i) can be used in the treatment of cystic fibrosis, respiratory-related illnesses (e.g., asthma, emphysema, respiratory distress syndrome, chronic bronchitis, chronic obstructive pulmonary disease), tuberculosis/infections of the lung, fungal infections, etc.; (ii) allow improving lung and nasal surface area coverage by the administered drug (Col. 13, Lns. 9-23), and (iii) provide delivery to deep lung (Col. 13, Lns. 35-43 as applied to claims 171, 180-183, 197-198, 199?).  
Bosch teaches the use of droplets/particles having effective particle size of less than 1 µm (Claim 1; Col. 4, Ln. 45-50), and mass median aerodynamic diameter (MMAD) of 2-6 µm (Claims 9-13; Figs. 3, 5, 6; Examples as applied to claims 172-177, 197), identifying thereby said parameters as well as a width of droplet/particle size distribution (see Examples) as result effective variable.  
Bosch teaches that in said aerosols formulations the drug can be present at a concentration of 0.05-600 mg/mL (Col. 4, Ln.61 – Col.5, Ln. 5), may include polysorbate 80 (here as Tween 80; Col. 15, Lns. 30-40 as applied to claim 178), and does not teaches that said formulations must include liposomes.
Though Bosch teaches that a large variety of active agent/drugs can be incorporated into said particles (e.g., antimycobacterial agents; Col. 14, Ln.58 – Col. 15, Ln. 10), Bosch does not specifically teach the use of bismuth-1,2-ethnedithiol
Backer teaches compositions comprising bismuth-ethanedithiol (i.e., BisEDT; Claims 2, 4, 5, 8; Para. 0037, 0038) that can be used for lung treatment (Para. 0120) and allow to suppress microbial growth, reduce microbial infestation, reduce biofilm, prevent conversion of bacteria to biofilm, prevent or inhibit microbial infection (Para.0121).  Backer teaches that said compositions can be administered to a patient orally, nasally, via inhalation (Para. 0037); can be in form of aerosol suspensions having volumetric mean diameter (VMD) or MMAD of 0.7-4 µm (Claims 4, 7, 12; Para. 0038, 0092-0094); can be free of liposomes (Para. 0067).  Backer specifically teaches the use of compositions that are substantially monodispersed, i.e., at least 80-95% of particles have VMD of, e.g., 0.1-5 µm (Para. 0095).
Backer teaches that BisEDT can be used for protecting natural surfaces (i.e., respiratory or gastrointestinal tracts, or other epithelial surfaces) from such pathogens as Staphylococcus aureus, Staphylococcus epidermidis, Mycobacterium tuberculosis, Pseudomonas aeruginosa, drug-resistant P. aeruginosa, methicillin-resistant S. aureus, methicillin-resistant S. epidermidis, Mycobacterium avium, Escherichia coli, Streptococcus pneumonia, penicillin-resistant Streptococcus pneumonia, Burkholderia cepacia, and many others (Claim 6; Para. 0036), and also teaches that compositions comprising BisEDT can be used for treatment against such pathogens as Mycobacterium avium (Claim 6; Para. 0030, 0036, 0038) identified in the present applications as non-tuberculous mycobacteria (instant Specification, Para. 0128).  To this end, it is noted that Pseudomonas aeruginosa and Burkholderia cepacia are well known the field as opportunistic pathogens that are particularly dangerous in respiratory diseases including cystic fibrosis (see pertinent prior art).  
polysorbate 8 0 (here as Tween-80; Para. 0211), sodium chloride (Para. 0168) as additives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bismuth-1,2-ethnedithiol as taught by Backer preparing aerosol compositions taught by Bosch, because Backer teaches that said compound has the antibacterial activity against a large spectrum of pathogens, e.g., those related to cystic fibrosis, pulmonary disease, and others.  It also would be obvious to control a particle size distribution/dispersity preparing aerosol compositions comprising an active agent.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach allows (i) improving lung/nasal surface area coverage by the administered drug, and (ii) providing a drug delivery to deep lung.   
Regarding the concentrations as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art vividly teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (2002) - teaches that bismuth-thiols (e.g., bismuth-ethanedithiol) are active against many bacterial lung pathogens, including Pseudomonas aeruginosa. 
Veloria et al. (2003) - teaches that bismuth-ethanedithiol are active against Burkholderia cepacia.
Alhariri et al. (cited in IDS) – teaches a method of treting pulmonary infection in cystic fibrosis patients by administering a composition comprising bismuth-ethanedithiol suspended in PBS, wherein the pulmonary infection contains Pseudomonas aeruginosa.   

Response to Arguments
Applicant's arguments, filed 12/22/2020, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615